Exhibit 10.4



TIMKENSTEEL CORPORATION
Performance-Based Restricted Stock Unit Agreement
WHEREAS, __________ (“Grantee”) is an employee of TimkenSteel Corporation (the
“Company”) or a Subsidiary; and
WHEREAS, the grant of performance-based Restricted Stock Units evidenced hereby
was authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board that was duly adopted on January 29, 2015, and the execution of a
performance-based Restricted Stock Unit Agreement in the form hereof (this
“Agreement”) was authorized by a resolution of the Committee duly adopted on
January 29, 2015.
NOW, THEREFORE, pursuant to the TimkenSteel Corporation 2014 Equity and
Incentive Performance Plan (the “Plan”) and subject to the terms and conditions
thereof and the terms and conditions hereinafter set forth, the Company hereby
confirms to Grantee the grant, effective ________ __, ____ (the “Date of
Grant”), of _____ performance-based Restricted Stock Units (the “PRSUs”).
Subject to the attainment of the Management Objectives described in Section 3 of
this Agreement, Grantee may earn between 0% and ___% of the PRSUs. All terms
used in this Agreement with initial capital letters that are defined in the Plan
and not otherwise defined herein shall have the meanings assigned to them in the
Plan.
1.
Payment of PRSUs. The PRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
Grantee’s right to receive payment for the PRSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with Section 3 and Section 4 of this
Agreement.

2.
PRSUs Not Transferrable. None of the PRSUs nor any interest therein or in any
Common Shares underlying such PRSUs will be transferable prior to payment other
than by will or the laws of descent and distribution.

3.
Vesting of PRSUs.

(a)
Subject to the terms and conditions of Section 4 and Section 5 of this
Agreement, the PRSUs will Vest on the basis of the relative achievement of the
Management Objective or Management Objectives approved by the Committee on or
before the Date of Grant (the “Performance Metrics”) for the period from January
1, 2015 through December 31, 2017 (the “Performance Period”) as follows:

(i)
The applicable percentage of the PRSUs that shall be earned by Grantee for the
Performance Period shall be determined by reference to the Performance Matrix
for the Performance Period approved by the Committee on or before the Date of
Grant (the “Performance Matrix”);


CLI-202342580v3

--------------------------------------------------------------------------------



(ii)
In the event that the Company’s achievement with respect to one of the
Performance Metrics is between the performance levels specified in the
Performance Matrix, the applicable percentage of the PRSUs that shall be earned
by Grantee for the Performance Period shall be determined by the Committee using
straight-line interpolation; and

(iii)
The Vesting of the PRSUs pursuant to this Section 3 or pursuant to Section 4
shall be contingent upon a determination of the Committee that the Performance
Metrics, as described in this Section 3, have been satisfied.

(b)
If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business or other events or circumstances render the Performance Metrics
specified in this Section 3 to be unsuitable, the Committee may modify such
Performance Metrics or any related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate; provided, however, that no
such action may result in the loss of the otherwise available exemption of the
PRSUs under Section 162(m) of the Code.

(c)
All determinations involving the Performance Metrics set forth in this Section 3
shall be calculated based on U.S. Generally Accepted Accounting Principles in
effect at the time the Performance Metrics are established without regard to any
change in accounting standards that may be required by the Financial Accounting
Standards Board after the Performance Metrics are established.

(d)
Subject to Section 3(a), Section 3(b) and Section 3(c), the PRSUs earned with
respect to the Performance Period will Vest if Grantee is in the continuous
employ of the Company or a Subsidiary from the Date of Grant through the last
day of the Performance Period. For purposes of this Agreement, the continuous
employment of Grantee with the Company or a Subsidiary will not be deemed to
have been interrupted, and Grantee shall not be deemed to have ceased to be an
employee of the Company or a Subsidiary, by reason of the transfer of Grantee’s
employment among the Company and its Subsidiaries.

4.
Alternative Vesting of PRSUs. Notwithstanding the provisions of Section 3 of
this Agreement, and subject to the payment provisions of Section 6 hereof,
Grantee shall Vest in some or all of the PRSUs under the following
circumstances:

(a)
Death or Disability: If Grantee should die or become permanently disabled while
in the employ of the Company or a Subsidiary, then Grantee shall Vest in a
number of PRSUs equal to the product of (i) the


CLI-202342580v3    -2-    

--------------------------------------------------------------------------------



number of PRSUs in which Grantee would have Vested in accordance with the terms
and conditions of Section 3 if Grantee had remained in the continuous employ of
the Company or a Subsidiary from the Date of Grant until the end of the
Performance Period or the occurrence of a Change in Control to the extent a
Replacement Award is not provided, whichever occurs first, multiplied by (ii) a
fraction (in no case greater than 1) the numerator of which is the number of
whole months from January 1, 2015 through the date of such death or permanent
disability and the denominator of which is 36. PRSUs that Vest in accordance
with this Section 4(a) will be paid as provided for in Section 6(a) of this
Agreement. For purposes of this Agreement, “permanently disabled” means that
Grantee has qualified for long-term disability benefits under a disability plan
or program of the Company or a Subsidiary or, in the absence of a disability
plan or program of the Company or a Subsidiary, under a government-sponsored
disability program and is “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.
(b)
Retirement: If Grantee should retire with the Company’s consent, then Grantee
shall Vest in a number of PRSUs equal to the product of (i) the number of PRSUs
in which Grantee would have Vested in accordance with the terms and conditions
of Section 3 if Grantee had remained in the continuous employ of the Company or
a Subsidiary from the Date of Grant until the end of the Performance Period or
the occurrence of a Change in Control to the extent a Replacement Award is not
provided, whichever occurs first, multiplied by (ii) a fraction (in no case
greater than 1) the numerator of which is the number of whole months from
January 1, 2015 through the date of such retirement and the denominator of which
is 36. PRSUs that Vest in accordance with this Section 4(b) will be paid as
provided for in Section 6(a) of this Agreement. For purposes of this Agreement,
“retire with the Company’s consent” means: (i) the retirement of Grantee prior
to age 62 under a retirement plan of the Company or a Subsidiary, if the Board
or the Committee determines that his retirement is for the convenience of the
Company or a Subsidiary; or (ii) the retirement of Grantee at or after age 62
under a retirement plan of the Company or a Subsidiary.

(c)
Change in Control:

(i)
Upon a Change in Control occurring during the Restriction Period while Grantee
is an employee of the Company or a Subsidiary or during the period that Grantee
is deemed to be in the continuous employ of the Company or a Subsidiary pursuant
to Section 4(a), 4(b), 4(d) or 4(e), to the extent the PRSUs have not been
forfeited, the PRSUs will Vest (except to the extent that a Replacement Award is
provided to Grantee for the PRSUs) as follows: the Performance Period will
terminate and the Committee as


CLI-202342580v3    -3-    

--------------------------------------------------------------------------------



constituted immediately before the Change in Control will determine and certify
the Vested PRSUs based on actual performance through the most recent date prior
to the Change in Control for which achievement of the Performance Metrics can
reasonably be determined. PRSUs that Vest in accordance with this Section
4(c)(i) will be paid as provided for in Section 6(b) of this Agreement.
(ii)
For purposes of this Agreement, a “Replacement Award” means an award (A) of
performance-based restricted stock units, (B) that has a value at least equal to
the value of the PRSUs, (C) that relates to publicly traded equity securities of
the Company or its successor in the Change in Control (or another entity that is
affiliated with the Company or its successor following the Change in Control),
(D) the tax consequences of which, under the Code, if Grantee is subject to U.S.
federal income tax under the Code, are not less favorable to Grantee than the
tax consequences of the PRSUs, (E) that vests upon a termination of Grantee’s
employment with the Company or a Subsidiary or their successors in the Change in
Control (or another entity that is affiliated with the Company or a Subsidiary
or their successors following the Change in Control) (as applicable, the
“Successor”) for Good Reason by Grantee or without Cause by such employer within
a period of two years after the Change in Control based on actual performance
through the date of such termination, and (F) the other terms and conditions of
which are not less favorable to Grantee than the terms and conditions of the
PRSUs (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
conforms to the requirements of Treasury Regulation 1.409A-3(i)(5)(iv)(B) or
otherwise does not result in the PRSUs or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the PRSUs if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 4(c)(ii) are satisfied
will be made by the Committee, as constituted immediately before the Change in
Control, in its sole discretion.

(iii)
For purposes of Section 4(c)(ii), “Cause” will be defined not less favorably
with respect to Grantee than: any intentional act of fraud, embezzlement or
theft in connection with the Grantee’s duties with the Successor, any
intentional wrongful disclosure of secret processes or confidential information
of the Successor, or any intentional wrongful engagement in any competitive
activity


CLI-202342580v3    -4-    

--------------------------------------------------------------------------------



that would constitute a material breach of Grantee’s duty of loyalty to the
Successor, and no act, or failure to act, on the part of Grantee shall be deemed
“intentional” unless done or omitted to be done by Grantee not in good faith and
without reasonable belief that Grantee’s action or omission was in or not
opposed to the best interest of the Successor; provided, that for any Grantee
who is party to an individual severance or employment agreement defining Cause,
“Cause” will have the meaning set forth in such agreement. For purposes of
Section 4(c)(ii), “Good Reason” will be defined to mean: a material reduction in
the nature or scope of the responsibilities, authorities or duties of Grantee
attached to Grantee’s position held immediately prior to the Change in Control,
a change of more than 60 miles in the location of Grantee’s principal office
immediately prior to the Change in Control, or a material reduction in Grantee’s
remuneration upon or after the Change in Control; provided, that no later than
90 days following an event constituting Good Reason Grantee gives notice to the
Successor of the occurrence of such event and the Successor fails to cure the
event within 30 days following the receipt of such notice.
(iv)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding PRSUs which at the time of the Change in
Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change in Control and will be paid as provided for in Section 6(b) of this
Agreement.

(d)
Divestiture: If Grantee’s employment with the Company or a Subsidiary terminates
as the result of a divestiture, then Grantee shall Vest in a number of PRSUs
equal to the product of (i) the number of PRSUs in which Grantee would have
Vested in accordance with the terms and conditions of Section 3 if Grantee had
remained in the continuous employ of the Company or a Subsidiary from the Date
of Grant until the end of the Performance Period or the occurrence of a Change
in Control to the extent a Replacement Award is not provided, whichever occurs
first, multiplied by (ii) a fraction (in no case greater than 1) the numerator
of which is the number of whole months from January 1, 2015 through the date of
such termination and the denominator of which is 36. PRSUs that Vest in
accordance with this Section 4(d) will be paid as provided for in Section 6(a)
of this Agreement. For the purposes of this Agreement, the term “divestiture”
shall mean a permanent disposition to a Person other than the Company or any
Subsidiary of a plant or other facility or property at which Grantee performs a
majority of Grantee’s services whether such


CLI-202342580v3    -5-    

--------------------------------------------------------------------------------



disposition is effected by means of a sale of assets, a sale of Subsidiary stock
or otherwise.
(e)
Layoff: If (i) Grantee’s employment with the Company or a Subsidiary terminates
as the result of a layoff and (ii) Grantee is entitled to receive severance pay
pursuant to the terms of any severance pay plan of the Company in effect at the
time of Grantee’s termination of employment that provides for severance pay
calculated by multiplying Grantee’s base compensation by a specified severance
period, then Grantee shall Vest in a number of PRSUs equal to the product of (x)
the number of PRSUs in which Grantee would have Vested in accordance with the
terms and conditions of Section 3 if Grantee had remained in the continuous
employ of the Company or a Subsidiary from the Date of Grant until the end of
the Performance Period or the occurrence of a Change in Control to the extent a
Replacement Award is not provided, whichever occurs first, multiplied by (y) a
fraction (in no case greater than 1) the numerator of which is the number of
whole months from January 1, 2015 through the end of the specified severance
period and the denominator of which is 36. PRSUs that Vest in accordance with
this Section 4(e) will be paid as provided for in Section 6(a) of this
Agreement. For purposes of this Agreement, a “layoff” shall mean the involuntary
termination by the Company or any Subsidiary of Grantee’s employment with the
Company or any Subsidiary due to (A) a reduction in force leading to a permanent
downsizing of the salaried workforce, (B) a permanent shutdown of the plant,
department or subdivision in which Grantee works, or (C) an elimination of
position.

5.
Forfeiture of PRSUs. Any PRSUs that have not Vested pursuant to Section 3 or
Section 4 at the end of the Performance Period will be forfeited automatically
and without further notice after the end of the Performance Period (or earlier
if, and on such date that, Grantee ceases to be an employee of the Company or a
Subsidiary prior to the end of the Performance Period for any reason other than
as described in Section 4).

6.
Form and Time of Payment of PRSUs.

(a)
General. Subject to Section 5 and Section 6(b), payment for Vested PRSUs will be
made in cash or Common Shares (as determined by the Committee) between January
1, 2018 and March 15, 2018.

(b)
Other Payment Event. Notwithstanding Section 6(a), to the extent that the PRSUs
are Vested on the date of a Change in Control, Grantee will receive payment for
Vested PRSUs in cash or Common Shares (as determined by the Committee) on the
date of the Change in Control; provided, however, that if such Change in Control
would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and the regulations thereunder, and where Section
409A of the Code applies to such


CLI-202342580v3    -6-    

--------------------------------------------------------------------------------



distribution, Grantee is entitled to receive the corresponding payment on the
date that would have otherwise applied pursuant to Section 6(a).
7.
No Dividend Equivalents. No dividend equivalents will accrue, be credited or be
paid or payable with respect to the PRSUs.

8.
Detrimental Activity and Recapture.

(a)
Notwithstanding anything in this Agreement to the contrary, in the event that,
as determined by the Committee, Grantee shall engage in Detrimental Activity
during employment with the Company or a Subsidiary, the PRSUs will be forfeited
automatically and without further notice at the time of that determination
notwithstanding any other provision of this Agreement. For purposes of this
Agreement, “Detrimental Activity” shall mean:

(i)
engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which Grantee has
had any direct responsibility during the last two years of his or her employment
with the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product,
service, or system, or engages in such business activity;

(ii)
soliciting any employee of the Company or a Subsidiary to terminate his or her
employment with the Company or a Subsidiary;

(iii)
the disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company or a Subsidiary’s business, without prior written
authorization from the Company, of any confidential, proprietary or trade secret
information or material relating to the business of the Company and its
Subsidiaries, acquired by Grantee during his or her employment with the Company
or its Subsidiaries or while acting as a director of or consultant for the
Company or its Subsidiaries thereafter;

(iv)
the failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by Grantee during employment by the Company and any
Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the


CLI-202342580v3    -7-    

--------------------------------------------------------------------------------



Company or any Subsidiary to secure a patent where appropriate in the United
States and in other countries;
(v)
activity that results in Termination for Cause. For the purposes of this
subsection, “Termination for Cause” shall mean a termination: (A) due to
Grantee’s willful and continuous gross neglect of his or her duties for which he
or she is employed; or (B) due to an act of dishonesty on the part of Grantee
constituting a felony resulting or intended to result, directly or indirectly,
in his or her gain for personal enrichment at the expense of the Company or a
Subsidiary; or

(vi)
any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Company or any Subsidiary unless Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company.

(b)
If a Restatement occurs and the Committee determines that Grantee is personally
responsible for causing the Restatement as a result of Grantee’s personal
misconduct or any fraudulent activity on the part of Grantee, then the Committee
has discretion to, based on applicable facts and circumstances and subject to
applicable law, cause the Company to recover all or any portion (but no more
than 100%) of the PRSUs earned or payable to Grantee for some or all of the
years covered by the Restatement. The amount of any earned or payable PRSUs
recovered by the Company shall be limited to the amount by which such earned or
payable PRSUs exceeded the amount that would have been earned by or paid to
Grantee had the Company’s financial statements for the applicable restated
fiscal year or years been initially filed as restated, as reasonably determined
by the Committee. The Committee shall also determine whether the Company shall
effect any recovery under this Section 8(b) by: (i) seeking repayment from
Grantee; (ii) reducing, except with respect to any non-qualified deferred
compensation under Section 409A of the Code, the amount that would otherwise be
payable to Grantee under any compensatory plan, program or arrangement
maintained by the Company (subject to applicable law and the terms and
conditions of such plan, program or arrangement); (iii) by withholding, except
with respect to any non-qualified deferred compensation under Section 409A of
the Code, payment of future increases in compensation (including the payment of
any discretionary bonus amount) that would otherwise have been made to Grantee
in accordance with the Company’s compensation practices; or (iv) by any
combination of these alternatives. For purposes of this Agreement, “Restatement”
means a restatement (made within 36 months of the publication of the financial
statements that are required to be restated) of any part of the Company’s
financial statements for any fiscal year or years


CLI-202342580v3    -8-    

--------------------------------------------------------------------------------



after 2014 due to material noncompliance with any financial reporting
requirement under the U.S. securities laws applicable to such fiscal year or
years.
9.
Compliance with Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any of the Common Shares covered by this Agreement if the
issuance thereof would result in violation of any such law.

10.
Adjustments. Subject to Section 13 of the Plan, the Committee shall make any
adjustments in the number of PRSUs or kind of shares of stock or other
securities underlying the PRSUs covered by this Agreement that the Committee may
determine to be equitably required to prevent any dilution or expansion of
Grantee’s rights under this Agreement that otherwise would result from any (a)
stock dividend, stock split, combination of shares, recapitalization or other
change in the capital structure of the Company, (b) merger, consolidation,
separation, reorganization or partial or complete liquidation involving the
Company or (c) other transaction or event having an effect similar to any of
those referred to in Section 10(a) or 10(b) hereof. Furthermore, in the event
that any transaction or event described or referred to in the immediately
preceding sentence shall occur, the Committee shall provide in substitution of
any or all of Grantee’s rights under this Agreement such alternative
consideration as the Committee may determine in good faith to be equitable under
the circumstances.

11.
Withholding Taxes. If the Company is required to withhold federal, state, local,
employment, or foreign taxes, or, to the extent permitted under Section 409A of
the Code, any other applicable taxes, in connection with Grantee’s right to
receive Common Shares under this Agreement (regardless of whether Grantee is
entitled to the delivery of any Common Shares at that time), and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the receipt of any Common Shares or any other benefit provided for
under this Agreement that Grantee make arrangements satisfactory to the Company
for payment of the balance of the taxes. Grantee may satisfy such tax obligation
by paying the Company cash via personal check. Alternatively, Grantee may elect
that all or any part of such tax obligation be satisfied by the Company’s
retention of a portion of the Common Shares provided for under this Agreement or
by Grantee’s surrender of a portion of the Common Shares that he or she has
owned for at least 6 months. In no event, however, shall the Company accept
Common Shares for payment of taxes in excess of required tax withholding rates.
If an election is made to satisfy Grantee’s tax obligation with the release or
surrender of Common Shares, the Common Shares shall be credited in the following
manner: (a) at the Market Value per Share on the date of delivery if the tax
obligations arise due to the delivery of Common Shares under this Agreement; or
(b) at the Market Value per Share on the date the tax obligation arises, if for
a reason other than the delivery of Common Shares under this Agreement.


CLI-202342580v3    -9-    

--------------------------------------------------------------------------------



12.
Right to Terminate Employment. No provision of this Agreement will limit in any
way whatsoever any right that the Company or a Subsidiary may otherwise have to
terminate the employment of Grantee at any time.

13.
Relation to Other Benefits. Any economic or other benefit to Grantee under this
Agreement or the Plan will not be taken into account in determining any benefits
to which Grantee may be entitled under any profit‑sharing, retirement or other
benefit or compensation plan maintained by the Company or a Subsidiary and will
not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

14.
Amendments. Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable to this Agreement;
provided, however, that no amendment will adversely affect the rights of Grantee
with respect to the Common Shares or other securities covered by this Agreement
without Grantee’s consent. Notwithstanding the foregoing, the limitation
requiring the consent of Grantee to certain amendments will not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.

15.
Severability. In the event that one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

16.
Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

17.
Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
of the Code do not apply to Grantee. This Agreement and the Plan shall be
administered in a manner consistent with this intent. Reference to Section 409A
of the Code is to Section 409A of the Internal Revenue Code of 1986, as amended,
and will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service.



[SIGNATURES ON FOLLOWING PAGE]





CLI-202342580v3    -10-    

--------------------------------------------------------------------------------




The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the award of PRSUs covered hereby, subject to the
terms and conditions of the Plan and the terms and conditions herein above set
forth.






_________________________________
Grantee


Date: ___________________________




This Agreement is executed by the Company on this ___ day of ____, ____.


TimkenSteel Corporation


        
By ___________________________________
Frank DiPiero
Executive Vice President and General Counsel



CLI-202342580v3